Citation Nr: 1531237	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-05 926	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as secondary to service-connected posttraumatic arthritis, chronic meniscal tear, status post arthroscopy of the left knee.  

2.  Entitlement to service connection for weight gain/obesity secondary to service-connected posttraumatic arthritis, chronic meniscal tear, status post arthroscopy of the left knee.  

3. Entitlement to an increased rating for service-connected posttraumatic arthritis, chronic meniscal tear, status post arthroscopy of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1989.  In addition, he had Reserve service from August 1991 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a May 2012 rating decision reflects service connection was granted for degenerative arthritis of the left ankle.  This represents a full grant of the benefits sought with respect to that issue.  

In January 2014, the Veteran filed a VA FORM 21-22 in favor of Disabled American Veterans, thereby revoking the power of attorney of record.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran requested a Board hearing via videoconference.  Correspondence in April 2014 notes the Veteran requested a Board hearing via videoconference in his substantive appeal.  

In a May 2014 letter, the Veteran was notified of the scheduled July 2014 hearing, but he failed to appear for the hearing.  The Board notes that the electronic record reflects an address different than the address to which the hearing notice was sent.  Although the most recent change of address was received in April 2015, there is no indication that the Veteran has withdrawn his hearing request, and resolving doubt in the Veteran's favor, particularly in view of his address changes in 2012, 2013, and 2014, he should be afforded another opportunity for a Board hearing via videoconference as he may not have received sufficient notification for attending the previously scheduled hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing videoconference.  Notice of such should be sent to his current address of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

